Exhibit 10.8

 

LOGO [g340448002.jpg]

EXECUTION VERSION

Wells Fargo Bank, National Association

375 Park Avenue

New York, NY 10152

Attn: Structuring Services Group

Email: CorporateDerivativeNotifications@wellsfargo.com

January 27, 2017

 

To: Horizon Global Corporation

   2600 West Big Beaver Road, Suite 555

   Troy, Michigan 48084

   Attention: Legal Director

   Telephone No.: 248-593-8838

   Facsimile No.: 248-480-4175

 

Re: Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Horizon Global Corporation
(“Company”) to Wells Fargo Bank, National Association (“Dealer”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Company and Dealer as to the subject matter
and terms of the Transaction to which this Confirmation relates, and shall
supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   January 27, 2017

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date



--------------------------------------------------------------------------------

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.01 per share (Exchange symbol
“HZN”)

Number of Warrants:

   240,240. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 29.6000.    Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity Definitions, in no event shall the Strike Price
be subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 19.44, except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

   USD 1,030,200

Premium Payment Date:

   February 1, 2017

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for

 

2



--------------------------------------------------------------------------------

   the remaining Daily Number of Warrants or a portion thereof for the
originally scheduled Expiration Date; and provided further that if such
Expiration Date has not occurred pursuant to this clause as of the eighth
Scheduled Trading Day following the last scheduled Expiration Date under the
Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

   October 1, 2022 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below, and
subject to earlier termination or “Cancellation and Payment.”

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

 

3



--------------------------------------------------------------------------------

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page HZN <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

4



--------------------------------------------------------------------------------

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
of Section 9(h)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Component Adjustment (Calculation Agent Determination)

Consequence of Tender Offers:

 

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, the provisions of Section
9(h)(ii)(A) will apply.

 

5



--------------------------------------------------------------------------------

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may” and the fifth and sixth lines shall be
deleted in their entirety and replaced with the words “effect on the Warrants of
such Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, adjust the terms of the Transaction accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 25% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction, (ii)
the public announcement by Issuer of an intention to solicit or enter into, or
to explore strategic alternatives or other similar undertaking that may include,
a Merger Event or Tender Offer or an Acquisition Transaction or (iii) any
subsequent public announcement by any entity of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
whether or not by the same party, relating to such a transaction or intention or
the announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention), as determined by the Calculation Agent. For
the avoidance of doubt, the occurrence of an Announcement Event with respect to
any transaction or intention shall not preclude the

 

6



--------------------------------------------------------------------------------

   occurrence of a later Announcement Event with respect to such transaction or
intention. For purposes of this definition of “Announcement Event,” the
remainder of the definition of “Merger Event” in Section 12.1(b) of the Equity
Definitions following the definition of “Reverse Merger” therein shall be
disregarded.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

  

         “For the avoidance of doubt, the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk.
And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

7



--------------------------------------------------------------------------------

Increased Cost of Hedging:

   Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
amended and restated in its entirety as follows: “(vi) “Increased Cost of
Hedging” means that the Hedging Party would incur a materially increased (as
compared with the circumstances that existed on the Trade Date) amount of tax,
duty, expense or fee (other than brokerage commissions) (a “Hedging Cost”) to
(A) acquire, establish, re-establish, substitute, maintain, unwind or dispose of
its Hedge Position(s) or (B) realize, recover or remit the proceeds of its Hedge
Position(s); provided that the Hedging Party shall use good faith efforts to
avoid so incurring such a materially increased Hedging Cost on terms reasonably
acceptable to the Hedging Party, so long as (i) the Hedging Party would not
incur a materially increased cost (including, without limitation, due to any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position, or any increase in margin or capital requirements), as
reasonably determined by the Hedging Party, in doing so (in each case, within
the context of the Transaction), (ii) the Hedging Party would not violate any
applicable law, rule, regulation or policy of the Hedging Party, as reasonably
determined by the Hedging Party, in doing so, (iii) the Hedging Party would not
suffer any penalty, injunction, non-financial burden, reputational harm or
material adverse consequence, as reasonably determined by the Hedging Party, in
doing so, (iv) the Hedging Party would not incur any material operational or
administrative burden (in each case, within the context of the Transaction), as
reasonably determined by the Hedging Party, in doing so and (v) the Hedging
Party would not be required to enter into alternate Hedge Positions with any
third party with whom it has no existing business relationship in respect of
transactions similar to the Hedge Positions, or third parties who would not meet
the internal credit limits or other risk-based requirements of the Hedging
Party; provided further that any such materially increased amount that is
incurred solely due to the deterioration of the creditworthiness of the Hedging
Party shall not be deemed an Increased Cost of Hedging;”.

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   0 basis points until July 1, 2022 and 25 basis points thereafter.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer; provided that, when
making any calculation as “Hedging Party,” Dealer shall be bound by the same
obligations relating to required acts of the Calculation Agent as set forth in
Section 1.40 of the Equity Definitions and this Confirmation as if the Hedging
Party were the Calculation Agent.

 

8



--------------------------------------------------------------------------------

   With respect to any Hedging Disruption or Increased Cost of Hedging, upon
reasonable written request of Company following the occurrence of such Hedging
Disruption or Increased Cost of Hedging, as the case may be, the Hedging Party
shall promptly provide to Company an explanation describing in reasonable
detail: (i) the nature of such Hedging Disruption or (ii) any calculation made
by the Hedging Party with respect to such Increased Cost of Hedging, as the case
may be; provided that in no event shall the Hedging Party be obligated to
disclose (x) any proprietary or confidential models, positions or information or
(y) any other information to the extent such disclosure, in the case of this
clause (y), would be in violation of any applicable law or regulation, or any
applicable policies or contractual obligations, so long as such policies or
contractual obligations are generally applicable in similar situations and
consistently applied to the Transaction.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that, when making
any calculation as “Determining Party,” Dealer shall be bound by the same
obligations relating to required acts of the Calculation Agent as set forth in
Section 1.40 of the Equity Definitions and this Confirmation as if the
Determining Party were the Calculation Agent.

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent, Determining Party
or Hedging Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Hedging Party, as the case
may be, shall make such adjustment by reference to the effect of such event on
Dealer, assuming that Dealer maintains a commercially reasonable Hedge Position.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

      Dealer. All calculations and determinations by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner.

 

5. Account Details.

(a) Account for payments to Company:

Bank:

ABA#:

Acct No.:

Beneficiary:

Ref:

 

9



--------------------------------------------------------------------------------

Account for delivery of Shares to Company:

To be provided by Company.

 

  (b) Account for payments to Dealer:

Bank:

ABA#:

Internal Acct No:

A/C Name:

Account for delivery of Shares from Dealer:

DTC Number:

Agent ID:

Institution ID:

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: Charlotte

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

     [                         ]

 

  (b) Address for notices or communications to Dealer:

 

     [                         ]

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 1(a)
of the Underwriting Agreement (the “Underwriting Agreement”), dated as of
January 26, 2017, among Company and J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, as representatives of the Underwriters party thereto (the
“Underwriters”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Company hereby further represents and warrants to
Dealer on the date hereof, on and as of the Premium Payment Date and, solely in
the case of the representations in Section 8(d), at all times until termination
of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or

 

10



--------------------------------------------------------------------------------

  agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive rights.

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”), other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
CEA).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

  (h) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (i) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

Dealer hereby represents and warrants to Company on the date hereof and on and
as of the Premium Payment Date that (a) Dealer is a “qualified institutional
buyer,” as defined in Rule 144A under the Securities Act, and (b) Dealer is an
“eligible contract participant” (as such term is defined in Section 1a(18) of
the CEA, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the CEA).

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (d) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 19.9 million (in the case of the first such notice)

 

11



--------------------------------------------------------------------------------

  or (ii) thereafter more than 0.9 million less than the number of Shares
included in the immediately preceding Repurchase Notice. Company agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing; provided that
Company shall not be liable for any failure to so reimburse such Indemnified
Persons within 30 days of such written request if such failure to timely
reimburse is due to the existence of a good faith dispute, as to either the
existence of the obligation of Company to indemnify such Indemnified Persons or
the amount of such indemnification, so long as Company shall have notified such
Indemnified Persons of such dispute prior to such 30th day and Company promptly
satisfies any reimbursement obligation following resolution of such dispute (if
any such obligation is determined to exist). If any suit, action, proceeding
(including any governmental or regulatory investigation), claim or demand shall
be brought or asserted against the Indemnified Person, such Indemnified Person
shall promptly notify Company in writing, and Company, upon request of the
Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others Company
may designate in such proceeding and shall pay the reasonable fees and expenses
of such counsel related to such proceeding. Company shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such losses, claims, damages or liabilities. The remedies provided for in
this paragraph are not exclusive and shall not limit any rights or remedies
which may otherwise be available to any Indemnified Person at law or in equity.
The indemnity and contribution agreements contained in this paragraph shall
remain operative and in full force and effect regardless of the termination of
the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Company, other than (i) a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M, (ii) the
distribution of up to USD 125,000,000 principal amount of 2.75% Convertible
Senior Notes due July 1, 2022 and (iii) the distribution of up to 4,600,000
Shares concurrently with the distribution of such 2.75% Convertible Senior Notes
due July 1, 2022. Company shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

12



--------------------------------------------------------------------------------

  (e) Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that,
at the time of such transfer or assignment, (i) Company will not, as a result of
such transfer or assignment, be required to pay the transferee on any payment
date an amount under Section 2(d)(i)(4) of the Agreement greater than the
amount, if any, that Company would have been required to pay to Dealer in the
absence of such transfer or assignment and (ii) no Event of Default, Potential
Event of Default or Termination Event shall occur as a result of such transfer
or assignment. If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

13



--------------------------------------------------------------------------------

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares, then the Calculation
Agent will adjust any of the Strike Price, Number of Warrants, Daily Number of
Warrants and/or any other variable relevant to the exercise, settlement or
payment of the Transaction to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.

 

  (g) [Reserved]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) [Reserved]

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (G)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding to
the end of clause (C) of the second sentence thereof the words “if, in the case
of any such election to terminate by Company, Company represents that (x) it is

 

14



--------------------------------------------------------------------------------

  not in possession of any material nonpublic information with respect to the
Issuer or the Shares and (y) Company is electing to terminate the Transaction in
good faith and not as part of a plan or scheme to evade the U.S. securities
laws” and (2) adding to the last sentence after the words “terminate the
Transaction” the words “in accordance with the above”.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, has become the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of Shares representing more than
50% of the voting power of the Shares.

 

  (B) Consummation of (I) any recapitalization, reclassification or change of
the Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries. Notwithstanding the foregoing, any transaction or transactions set
forth in clause (A) above or this clause (B) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares, excluding cash payments for fractional
Shares, in connection with such transaction or transactions consists of shares
of common stock that are listed or quoted on any of The New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares.

 

  (C)

Default by Company or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $25,000,000 (or its foreign currency equivalent) in the aggregate of Company
and/or any such subsidiary, whether such indebtedness now exists or shall
hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise, and such

 

15



--------------------------------------------------------------------------------

  acceleration or failure to pay is not cured, waived, rescinded, stayed or
annulled or such indebtedness is not discharged, as applicable, within a period
of 30 days after written notice of such indebtedness becoming due and payable or
such failure, as the case may be, has been received by Company.

 

  (D) A final judgment or judgments for the payment of $5,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company or any of its subsidiaries,
which judgment is not discharged, bonded, paid, waived or stayed within 60 days
after (I) the date on which the right to appeal thereof has expired if no such
appeal has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is impractical or, based on the advice of counsel,
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

  (i) No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of each
party hereunder are not secured by any collateral. Neither party shall have the
right to set off any obligations that it may have to the other party under the
Transaction against any obligations such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise. The provisions of
Section 2(c) of the Agreement shall not apply to the Transaction.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If (a) an Early Termination Date (whether as a result of an Event of Default or
a Termination Event) occurs or is designated with respect to the Transaction or
(b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to all holders of Shares
consists solely of cash, (ii) a Merger Event or Tender Offer that is within
Company’s control, or (iii) an Event of Default in which Company is the
Defaulting Party or a Termination Event in which Company is the Affected Party
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Company’s control), and if Company would owe any amount
to Dealer pursuant to Section 6(d)(ii) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Obligation”), then Company shall satisfy the Payment Obligation by the
Share Termination Alternative (as defined below), unless (a) Company gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, Tender Offer Date, Announcement Date (in the case of a
Nationalization, Insolvency or Delisting), Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(g) as of the date of such election and (c) Dealer agrees, in its
commercially reasonable discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply.

 

16



--------------------------------------------------------------------------------

Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery

  

Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent by
commercially reasonable means. In the case of a Private Placement of Share
Termination Delivery Units that are Restricted Shares (as defined below), as set
forth in Section 9(k)(i) below, the Share Termination Unit Price shall be
determined by the discounted price applicable to such Share Termination Delivery
Units. In the case of a Registration Settlement of Share Termination Delivery
Units that are Restricted Shares (as defined below) as set forth in Section
9(k)(ii) below, notwithstanding the foregoing, the Share Termination Unit Price
shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by all holders of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

Failure to Deliver:

   Inapplicable

 

17



--------------------------------------------------------------------------------

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (k) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement for all deliveries of Restricted Shares for all such Expiration Dates
which election shall be applicable to all remaining Settlement Dates for such
Warrants and the procedures in clause (i) or clause (ii) below shall apply for
all such delivered Restricted Shares on an aggregate basis commencing after the
final Settlement Date for such Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registration Settlement
for such aggregate Restricted Shares delivered hereunder.

 

  (i)

If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include reasonable and customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), opinions and certificates, and such other documentation as is customary
for private placement agreements, all reasonably acceptable to Dealer. In the
case of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or premium to any
Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable

 

18



--------------------------------------------------------------------------------

  discount or premium, as the case may be, and the number of Restricted Shares
to be delivered pursuant to this clause (i). For the avoidance of doubt,
delivery of Restricted Shares shall be due as set forth in the previous sentence
and not be due on the Share Termination Payment Date (in the case of settlement
of Share Termination Delivery Units pursuant to Section 9(j) above) or on the
Settlement Date for such Restricted Shares (in the case of settlement in Shares
pursuant to Section 2 above).

 

  (ii) If Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary for equity resale underwriting agreements for companies of a
similar size in a similar industry, all reasonably acceptable to Dealer. If
Dealer, in its reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the Exchange
Business Day on which Dealer completes the sale of all Restricted Shares or, in
the case of settlement of Share Termination Delivery Units, a sufficient number
of Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above). If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Business Day immediately following such resale the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on such day (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If Company elects to
pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Dealer,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Dealer (or such affiliate of Dealer)
to Company or such transfer agent, without any requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

19



--------------------------------------------------------------------------------

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer under the letter agreement dated January 26, 2017 between Dealer and
Company regarding Base Warrants (the “Base Warrant Confirmation”), (i) the
Section 16 Percentage would exceed 7.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
and after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit (and, for the
avoidance of doubt, nothing in this Section 9(l) shall require Company to make
such delivery in cash).

 

  (m) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than 480,480 (the “Maximum Number of Shares”)
to Dealer in connection with the Transaction.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are

 

20



--------------------------------------------------------------------------------

  not reserved for other transactions (such deficit, the “Deficit Shares”),
Company shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(p)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares. Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

  (q) [Reserved]

 

  (r) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Issuer or an affiliated purchaser of Issuer,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer;
provided that no such Expiration Date or other date of valuation or delivery may
be postponed or added more than 120 Exchange Business Days after the original
Expiration Date or other date of valuation or delivery, as the case may be.

 

  (s) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (t) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, (iii) each payment and delivery of
cash, securities or other property hereunder to constitute a “margin payment” or
“settlement payment” and a “transfer” as defined in the Bankruptcy Code, and
(iv) the Transaction to be a “qualified financial contract” as that term is
defined in the Federal Deposit Insurance Act as amended by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as such acts may be
amended, modified or supplemented from time to time.

 

  (u)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under

 

21



--------------------------------------------------------------------------------

  WSTAA or an amendment made by WSTAA, shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position, or Illegality (as defined in the Agreement)).

 

  (v) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (w) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Underwriting Agreement) is not consummated with the Underwriters for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Company represents and acknowledges to the other
that, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (x) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (y) Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (z) Tax Documentation. For the purpose of Section 4(a)(i) of the Agreement,
Company shall provide to Dealer a valid U.S. Internal Revenue Service Form W-9,
or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) promptly upon reasonable demand by Dealer and (iii) promptly
upon learning that any such tax form previously provided by Company has become
obsolete or incorrect. For the purpose of Section 4(a)(i) of the Agreement,
Dealer shall provide to Company a valid U.S. Internal Revenue Service Form W-9,
or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) promptly upon reasonable demand by Company and (iii) promptly
upon learning that any such tax form previously provided by Dealer has become
obsolete or incorrect.

 

22



--------------------------------------------------------------------------------

  (aa) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Company is a corporation for U.S. federal income tax purposes and is organized
under the laws of the State of Delaware. Company is a “U.S. person” (as that
term is used in section 1.1441-4(a)(3)(ii) of United States Treasury
Regulations) for U.S. federal income tax purposes.

 

23



--------------------------------------------------------------------------------

LOGO [g340448002.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

Very truly yours,

 

Wells Fargo Bank, National Association By:   /s/ Thomas Yates Authorized
Signatory Name: Thomas Yates

Accepted and confirmed

as of the Trade Date:

 

Horizon Global Corporation By:   /s/ David Rice Authorized Signatory Name: David
Rice